Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09205 Advantage Advisers Xanthus Fund, LLC (Exact name of registrant as specified in charter) 200 Park Avenue, 24th Floor New York, NY 10166 (Address of principal executive offices) (Zip code) Kenneth S. Gerstein Schulte, Roth and Zabel LLP 919 3rd Avenue, 24th Floor New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 212-667-4225 Date of fiscal year end: December 31 Date of reporting period: July 1, 2008  June 30, 2009 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. PROXY VOTING RECORD FOR PERIOD JULY 1, 2, 2009 Shares Voted Company Ticker Security ID Meeting Date Agenda Item Proponent Mgmt Rec Vote Cast With or Against Management 437,920 Marvell Technology Group Ltd MRVL G5876H105 7/11/2008 This is a duplicate meeting for ballots received via the Broadridge North American Ballot distribution system. 437,920 Marvell Technology Group Ltd MRVL G5876H105 7/11/2008 ELECTION OF CLASS 1 DIRECTOR: JOHN G. Mgmt For For With KASSAKIAN 437,920 Marvell Technology Group Ltd MRVL G5876H105 7/11/2008 ELECTION OF CLASS 2 DIRECTOR: KUO WEI Mgmt For Against Against (HERBERT) CHANG 437,920 Marvell Technology Group Ltd MRVL G5876H105 7/11/2008 ELECTION OF CLASS 2 DIRECTOR: JUERGEN Mgmt For For With GROMER, PH.D. 437,920 Marvell Technology Group Ltd MRVL G5876H105 7/11/2008 ELECTION OF CLASS 2 DIRECTOR: ARTURO Mgmt For For With KRUEGER 437,920 Marvell Technology Group Ltd MRVL G5876H105 7/11/2008 RATIFY AUDITORS Mgmt For For With 42,790 Research In Motion Ltd RIM 760975102 7/15/2008 Elect James Balsillie, Mike Lazaridis, James Estill, Mgmt For For With David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors 42,790 Research In Motion Ltd RIM 760975102 7/15/2008 Approve Ernst & Young LLP as Auditors and Authorize Mgmt For For With Board to Fix Their Remuneration 57,000 Research In Motion Ltd RIM 760975102 7/15/2008 Elect James Balsillie, Mike Lazaridis, James Estill, Mgmt For For With David Kerr, Roger Martin, John Richardson, Barbara Stymiest and John Wetmore as Directors 57,000 Research In Motion Ltd RIM 760975102 7/15/2008 Approve Ernst & Young LLP as Auditors and Authorize Mgmt For For With Board to Fix Their Remuneration 34,106,390 Shenzhen International Holdings G8086V104 7/15/2008 Approve Disposal of Domestic A Shares of CSG Mgmt For For With Holding Co., Ltd. in the Open Market Through the Trading System of the Shenzhen Stock Exchange 34,106,390 Shenzhen International Holdings G8086V104 7/15/2008 Revoke Mandate Given on Sept. 10, 2007 to Dispose Mgmt For For With Certain A Shares of CSG Holding Co. Ltd. 34,106,390 Shenzhen International Holdings G8086V104 7/15/2008 Authorize Board to Do All Such Acts and Things and Mgmt For For With Execute All Such Documents Necessary to Give Effect to the Disposal Mandate 135,050 EnerSys ENS 29275Y102 7/17/2008 Elect Director John F. Lehman Mgmt For For With 135,050 EnerSys ENS 29275Y102 7/17/2008 Elect Director Raymond E. Mabus, Jr. Mgmt For For With 135,050 EnerSys ENS 29275Y102 7/17/2008 Elect Director Dennis S. Marlo Mgmt For For With 135,050 EnerSys ENS 29275Y102 7/17/2008 Ratify Auditors Mgmt For For With 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Receive Financial Statements and Auditors' Reports Trust 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Ratify Auditors Trust 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Reelect Ian David Murray Robins as Director of the Mgmt For For With Trust Manager 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Reelect Ian Keith Griffiths as Director of the Manager Mgmt For For With Trust 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Reelect Richard Wong Yue Chim as Director of the Mgmt For For With Trust Manager 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Reelect Patrick Fung Yuk Bun as Director of the Mgmt For For With Trust Manager 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Reelect Stanley Ko Kam Chuen as Director of the Mgmt For For With Trust Manager 2,290,548 The Link Real Estate Investment Y5281M111 7/29/2008 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Trust Share Capital 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director Willem P. Roelandts Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director Moshe N. Gavrielov Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director John L. Doyle Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director Jerald G. Fishman Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director Philip T. Gianos Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director William G. Howard, Jr. Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director J. Michael Patterson Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director Marshall C. Turner Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Elect Director E.W. Vanderslice Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Amend Qualified Employee Stock Purchase Plan Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Amend Omnibus Stock Plan Mgmt For For With 602,360 Xilinx, Inc. XLNX 983919101 8/14/2008 Ratify Auditors Mgmt For For With 4,080,786 China National Building Material Y15045100 8/29/2008 Elect Li Decheng as Independent Non-Executive Mgmt For For With Co Ltd Director 4,080,786 China National Building Material Y15045100 8/29/2008 Amend Articles Re: Increase in the Number of Directors Mgmt For For With Co Ltd 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Accept Financial Statements and Directors' and Mgmt For For With Auditors' Reports 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Approve Final Dividend Mgmt For For With 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Reelect Chow Ming Kuen, Joseph as Director Mgmt For For With 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Reelect Kwok Shiu Keung, Ernest as Director Mgmt For For With 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Reelect Leung Po Wing, Bowen Joseph as Director Mgmt For For With 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Approve Remuneration of Directors Mgmt For For With 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Reappoint Auditors and Authorize Board to Fix Their Mgmt For For With Remuneration 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Approve Warrants Issue on the Basis of One Warrant Mgmt For For With For Every 6 Existing PYI Shares 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Authorize Board to Issue and Allot the Warrants Upon Mgmt For For With the Exercise of Subscription Rights 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Approve Issuance of Shares and Grant Options Mgmt For Against Against Pursuant to the PYI Share Option Scheme 3,671,514 PYI CORPORATION LTD G7304P105 9/5/2008 Approve Issuance of Shares and Grant Options Mgmt For Against Against Pursuant to the PYE Share Option Scheme 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Meeting for ADR Holders 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Elect William Lei Ding as Director Mgmt For Against Against 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Elect Michael Tong as Director Mgmt For Against Against 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Elect Alice Cheng as Director Mgmt For For With 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Elect Lun Feng as Director Mgmt For Against Against 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Elect Denny Lee as Director Mgmt For Against Against 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Elect Michael Leung as Director Mgmt For For With 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Elect Joseph Tong as Director Mgmt For For With 955,570 NETEASE COM INC NTES 64110W102 9/5/2008 Ratify PricewaterhouseCoopers Zhong Tian CPA's Mgmt For For With Limited as Auditors 185,620 SINA Corp. (formerly SINA.com) SINA G81477104 9/8/2008 This is a duplicate meeting for ballots received via the Broadridge North American Ballot distribution system. 185,620 SINA Corp. (formerly SINA.com) SINA G81477104 9/8/2008 ELECT DIRECTOR PEHONG CHEN Mgmt For For With 185,620 SINA Corp. (formerly SINA.com) SINA G81477104 9/8/2008 ELECT DIRECTOR LIP-BU TAN Mgmt For For With 185,620 SINA Corp. (formerly SINA.com) SINA G81477104 9/8/2008 ELECT DIRECTOR YICHEN ZHANG Mgmt For For With 185,620 SINA Corp. (formerly SINA.com) SINA G81477104 9/8/2008 RATIFY AUDITORS Mgmt For For With 185,620 SINA Corp. (formerly SINA.com) SINA G81477104 9/8/2008 APPROVAL OF THE AMENDMENT AND Mgmt For Against Against RESTATEMENT OF AMENDED AND RESTATED ARTICLES OF ASSOCIATION. 1,439,022 Shanghai Industrial Holdings Ltd Y7683K107 9/8/2008 Approve Acquisition of the Good Cheer Sale Share and Mgmt For For With the Good Cheer Sale Loans for a Consideration of HK$1.35 Billion 1,439,022 Shanghai Industrial Holdings Ltd Y7683K107 9/8/2008 Approve Acquisition of the Hu-Hang Sale Share and Mgmt For For With the Hu-Hang Sale Loan for a Consideration of HK$4.2 Billion 5,120,007 First Tractor Company Y25714109 9/9/2008 Special Business 5,120,007 First Tractor Company Y25714109 9/9/2008 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 5,120,007 First Tractor Company Y25714109 9/9/2008 Amend Articles Re: Business Scope of the Company Mgmt For For With 5,120,007 First Tractor Company Y25714109 9/9/2008 Amend Articles Re: Reduction in Registered Capital Mgmt For For With 5,120,007 First Tractor Company Y25714109 9/9/2008 Meeting for H Shareholders 5,120,007 First Tractor Company Y25714109 9/9/2008 Special Business 5,120,007 First Tractor Company Y25714109 9/9/2008 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Accept Consolidated Financial Statements and Mgmt For For With Directors' and Auditors' Reports 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Reelect Jin Lu as Executive Director Mgmt For For With 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Reelect Lu Tian Long as Executive Director Mgmt For For With 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Reelect Gu Qiao as Independent Non-Executive Mgmt For For With Director 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Authorize Board to Fix Remuneration Of Directors Mgmt For For With 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Reappoint KPMG as Auditors and Authorize Board to Mgmt For For With Fix Their Remuneration 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 13,209 GOLDEN MEDITECH CO LTD G39580108 9/10/2008 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Ordinary Business UBI Soft Entertainment) 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve Financial Statements and Discharge Directors Mgmt For For With UBI Soft Entertainment) 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve Allocation of Income and Omission of Mgmt For For With UBI Soft Entertainment) Dividends 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Accept Consolidated Financial Statements and Mgmt For For With UBI Soft Entertainment) Statutory Reports 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve Special Auditors' Report Regarding Related- Mgmt For For With UBI Soft Entertainment) Party Transactions 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize Repurchase of Up to Ten Percent of Issued Mgmt For For With UBI Soft Entertainment) Share Capital 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize Filing of Required Documents/Other Mgmt For For With UBI Soft Entertainment) Formalities 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Special Business UBI Soft Entertainment) 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve Reduction in Share Capital via Cancellation of Mgmt For For With UBI Soft Entertainment) Repurchased Shares 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize Issuance of Equity or Equity-Linked Mgmt For For With UBI Soft Entertainment) Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Million 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize Issuance of Equity or Equity-Linked Mgmt For Against Against UBI Soft Entertainment) Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Million 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve Employee Stock Purchase Plan Mgmt For For With UBI Soft Entertainment) 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve Stock Option Plans Grants Mgmt For Against Against UBI Soft Entertainment) 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize up to One Percent of Issued Capital for Use Mgmt For Against Against UBI Soft Entertainment) in Restricted Stock Plan 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize Board to Issue Shares Reserved for Share Mgmt For For With UBI Soft Entertainment) Purchase Plan for Employees of Subsidiaries 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve Issuance of EUR 2 Million Reserved for Mgmt For Against Against UBI Soft Entertainment) Investment Companies or Investment Funds Specialized in Advertising 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize Capital Increase of up to 10 Percent of Mgmt For For With UBI Soft Entertainment) Issued Capital for Future Acquisitions 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Set Global Limit for Capital Increase to Result from All Mgmt For For With UBI Soft Entertainment) Issuance Requests at EUR 4 Million 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Allow Board to Use Authorizations and Delegations Mgmt For Against Against UBI Soft Entertainment) Granted under Items 8 to 15 Above in the Event of a Public Tender Offer or Share Exchange Offer 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Approve 1 for 2 Stock Split Mgmt For For With UBI Soft Entertainment) 309,086 Ubisoft Entertainment (Formerly F9396N106 9/22/2008 Authorize Filing of Required Documents/Other Mgmt For For With UBI Soft Entertainment) Formalities 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Accept Consolidated Financial Statements and Mgmt For For With LTD Statutory Reports 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Approve Final Dividend Mgmt For For With LTD 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Reelect Kung Sze Wai as Director Mgmt For For With LTD 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Reelect Leung Kwok Fai Ben Rich as Director Mgmt For For With LTD 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Authorize Board to Fix the Remuneration of Directors Mgmt For For With LTD 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Reappoint CCIF CPA Ltd. as Auditors and Authorize Mgmt For For With LTD Board to Fix Their Remuneration 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against LTD without Preemptive Rights 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With LTD Share Capital 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Authorize Reissuance of Repurchased Shares Mgmt For Against Against LTD 6,566,027 CHINA GREEN (HOLDINGS) G2107G105 9/30/2008 Approve Issuance of Shares and Grant of Options Mgmt For Against Against LTD Pursuant to the Share Option Scheme 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Adopt Financial Statements and Directors' Reports Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Reelect Joseph Yuvaraj Pillay as Director Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Reelect Hsieh Fu Hua as Director Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Reelect Loh Boon Chye as Director Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Reelect Ng Kee Choe as Director Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Reelect Lee Hsien Yang as Director Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Declare Net Final Dividend of SGD 0.29 Per Share Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Approve Directors' Fees of SGD 587,500 for Joseph Mgmt For For With Yuvaraj Pillay for the Financial Year Ended June 30, 2008 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Approve Directors' Fees of SGD 1.07 Million (other Mgmt For For With than Joseph Yuvaraj Pillay) for the Financial Year Ended June 30, 2008 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Approve Directors' Fees of Up to SGD 790,000 for Mgmt For For With Joseph Yuvaraj Pillay for the Financial Year Ending June 30, 2009 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Approve Directors' Fees of Up to 1.20 Million (other Mgmt For For With than Joseph Yuvaraj Pillay) for the Financial Year Ending June 30, 2009 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Reappoint Auditors and Authorize Board to Fix Their Mgmt For For With Remuneration 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Approve Issuance of Shares without Preemptive Rights Mgmt For For With 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Approve Grant of Awards Under the SGX Performance Mgmt For For With Share Plan and Issuance of Shares Under the SGX Share Option Plan and SGX Performance Share Plan 1,638,551 Singapore Exchange Ltd. Y79946102 10/3/2008 Authorize Share Repurchase Program Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director Steven C. Chang Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director Harry Debes Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director Peter Gyenes Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director David R. Hubers Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director H. Richard Lawson Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director Michael A. Rocca Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director Robert A. Schriesheim Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director Romesh Wadhwani Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Elect Director Paul Wahl Mgmt For For With 1,629,120 Lawson Software, Inc. LWSN 52078P102 10/16/2008 Ratify Auditors Mgmt For For With 68,375 Synaptics, Inc. SYNA 87157D109 10/21/2008 Elect Director Francis F. Lee Mgmt For For With 68,375 Synaptics, Inc. SYNA 87157D109 10/21/2008 Elect Director Richard L. Sanquini Mgmt For For With 68,375 Synaptics, Inc. SYNA 87157D109 10/21/2008 Elect Director Nelson C. Chan Mgmt For For With 68,375 Synaptics, Inc. SYNA 87157D109 10/21/2008 Ratify Auditors Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director Joseph A. Avila Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director Alan E. Barton Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director Christopher P. Belden Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director Robert I. Frey Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director William J. Ketelhut Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director Mark D. Morelli Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director Stephen Rabinowitz Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Elect Director George A Schreiber, Jr. Mgmt For For With 269,830 Energy Conversion Devices, Inc. ENER 292659109 11/18/2008 Ratify Auditors Mgmt For For With 26,986,066 China Everbright International Y14226107 12/18/2008 Approve Sino Villa Agreement and Riseland Mgmt For For With Ltd Agreement 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Elect Director Ray Dolby Mgmt For For With 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Elect Director Bill Jasper Mgmt For For With 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Elect Director Peter Gotcher Mgmt For For With 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Elect Director Ted Hall Mgmt For For With 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Elect Director Sanford Robertson Mgmt For For With 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Elect Director Roger Siboni Mgmt For For With 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Amend Bylaws Changing Special Meeting Procedures Mgmt For For With 213,030 Dolby Laboratories, Inc. DLB 25659T107 2/10/2009 Ratify Auditors Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director William V. Campbell Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director Millard S. Drexler Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director Albert A. Gore, Jr. Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director Steven P. Jobs Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director Andrea Jung Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director A.D. Levinson Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director Eric E. Schmidt Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Elect Director Jerome B. York Mgmt For For With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Report on Political Contributions ShrHoldr Against Against With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Adopt Principles for Health Care Reform ShrHoldr Against Against With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Prepare Sustainability Report ShrHoldr Against Against With 300,520 Apple, Inc. AAPL 37833100 2/25/2009 Advisory Vote to Ratify Named Executive Officers' ShrHoldr Against For Against Compensation 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Barbara T. Alexander Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Stephen M. Bennett Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Donald G. Cruickshank Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Raymond V. Dittamore Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Thomas W. Horton Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Irwin Mark Jacobs Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Paul E. Jacobs Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Robert E. Kahn Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Sherry Lansing Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Duane A. Nelles Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Marc I. Stern Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Brent Scowcroft Mgmt For For With 995,865 QUALCOMM Inc. QCOM 747525103 3/3/2009 Ratify Auditors Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Barbara T. Alexander Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Stephen M. Bennett Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Donald G. Cruickshank Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Raymond V. Dittamore Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Thomas W. Horton Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Irwin Mark Jacobs Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Paul E. Jacobs Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Robert E. Kahn Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Sherry Lansing Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Duane A. Nelles Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Marc I. Stern Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Elect Director Brent Scowcroft Mgmt For For With 359,300 QUALCOMM Inc. QCOM 747525103 3/3/2009 Ratify Auditors Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Amend Articles to Reflect Digitalization of Share Mgmt For For With Certificates 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For Against Against 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For Against Against 31,746 Rakuten Co. 4755J64264104 3/27/2009 Elect Director Mgmt For Against Against 31,746 Rakuten Co. 4755J64264104 3/27/2009 Appoint Internal Statutory Auditor Mgmt For For With 31,746 Rakuten Co. 4755J64264104 3/27/2009 Appoint Internal Statutory Auditor Mgmt For Against Against 31,746 Rakuten Co. 4755J64264104 3/27/2009 Approve Stock Option Plan Mgmt For For With 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Ruth E. Bruch Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Nicholas M. Donofrio Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Gerald L. Hassell Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Edmund F. Kelly Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Robert P. Kelly Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Richard J. Kogan Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Michael J. Kowalski Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director John A. Luke, Jr. Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Robert Mehrabian Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Mark A. Nordenberg Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Catherine A. Rein Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director William C. Richardson Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Samuel C. Scott III Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director John P. Surma Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Wesley W. von Schack Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Advisory Vote to Ratify Named Executive Officers' Mgmt For For With Corp. Compensation 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Ratify Auditors Mgmt For For With Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Provide for Cumulative Voting ShrHoldr Against For Against Corp. 757,160 The Bank Of New York Mellon BK 64058100 4/14/2009 Stock Retention/Holding Period ShrHoldr Against For Against Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Ruth E. Bruch Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Nicholas M. Donofrio Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Gerald L. Hassell Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Edmund F. Kelly Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Robert P. Kelly Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Richard J. Kogan Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Michael J. Kowalski Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director John A. Luke, Jr. Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Robert Mehrabian Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Mark A. Nordenberg Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Catherine A. Rein Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director William C. Richardson Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Samuel C. Scott III Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director John P. Surma Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Elect Director Wesley W. von Schack Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Advisory Vote to Ratify Named Executive Officers' Mgmt For For With Corp. Compensation 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Ratify Auditors Mgmt For For With Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Provide for Cumulative Voting ShrHoldr Against For Against Corp. 164,190 The Bank Of New York Mellon BK 64058100 4/14/2009 Stock Retention/Holding Period ShrHoldr Against For Against Corp. 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Linda Walker Bynoe Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Nicholas D. Chabraja Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Susan Crown Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Dipak C. Jain Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Arthur L. Kelly Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Robert C. McCormack Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Edward J. Mooney Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director William A. Osborn Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director John W. Rowe Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Harold B. Smith Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director William D. Smithburg Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Enrique J. Sosa Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Charles A. Tribbett III Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Elect Director Frederick H. Waddell Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Ratify Auditors Mgmt For For With 264,150 Northern Trust Corp. NTRS 665859104 4/21/2009 Advisory Vote to Ratify Named Executive Officers' Mgmt For For With Compensation 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Accept Financial Statements and Director's and Mgmt For For With Clearing Ltd Auditor's Reports 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Approve Final Dividend of HK$1.80 Per Share Mgmt For For With Clearing Ltd 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Elect Ignatius T C Chan as Director Mgmt For For With Clearing Ltd 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Elect John M M Williamson as Director Mgmt For For With Clearing Ltd 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Shareholder Proposal Clearing Ltd 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Elect Gilbert K T Chu as Director ShrHoldr Against Against Clearing Ltd 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Management Proposals Clearing Ltd 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Reappoint PricewaterhouseCoopers as Auditors and Mgmt For For With Clearing Ltd Authorize Board to Fix Their Remuneration 245,307 Hong Kong Exchanges and Y3506N139 4/23/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Clearing Ltd Share Capital 598,450 Informatica Corporation INFA 45666Q102 4/28/2009 Elect Director David W. Pidwell Mgmt For For With 598,450 Informatica Corporation INFA 45666Q102 4/28/2009 Elect Director Sohaib Abbasi Mgmt For For With 598,450 Informatica Corporation INFA 45666Q102 4/28/2009 Elect Director Geoffrey W. Squire Mgmt For For With 598,450 Informatica Corporation INFA 45666Q102 4/28/2009 Approve Omnibus Stock Plan Mgmt For For With 598,450 Informatica Corporation INFA 45666Q102 4/28/2009 Ratify Auditors Mgmt For For With 111,310 Informatica Corporation INFA 45666Q102 4/28/2009 Elect Director David W. Pidwell Mgmt For For With 111,310 Informatica Corporation INFA 45666Q102 4/28/2009 Elect Director Sohaib Abbasi Mgmt For For With 111,310 Informatica Corporation INFA 45666Q102 4/28/2009 Elect Director Geoffrey W. Squire Mgmt For For With 111,310 Informatica Corporation INFA 45666Q102 4/28/2009 Approve Omnibus Stock Plan Mgmt For For With 111,310 Informatica Corporation INFA 45666Q102 4/28/2009 Ratify Auditors Mgmt For For With 518,800 Corning Inc. GLW 219350105 4/30/2009 Elect Director James B. Flaws Mgmt For For With 518,800 Corning Inc. GLW 219350105 4/30/2009 Elect Director James R. Houghton Mgmt For For With 518,800 Corning Inc. GLW 219350105 4/30/2009 Elect Director James J. O'Connor Mgmt For Withhold Against 518,800 Corning Inc. GLW 219350105 4/30/2009 Elect Director Deborah D. Rieman Mgmt For For With 518,800 Corning Inc. GLW 219350105 4/30/2009 Elect Director Peter F. Volanakis Mgmt For For With 518,800 Corning Inc. GLW 219350105 4/30/2009 Elect Director Mark S. Wrighton Mgmt For For With 518,800 Corning Inc. GLW 219350105 4/30/2009 Ratify Auditors Mgmt For For With 518,800 Corning Inc. GLW 219350105 4/30/2009 Require a Majority Vote for the Election of Directors ShrHoldr Against For Against 518,800 Corning Inc. GLW 219350105 4/30/2009 Declassify the Board of Directors ShrHoldr Against For Against 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director Paul Berg Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director John F. Cogan Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director Etienne F. Davignon Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director James M. Denny Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director Carla A. Hills Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director John W. Madigan Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director John C. Martin Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director Gordon E. Moore Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director Nicholas G. Moore Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director Richard J. Whitley Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Elect Director Gayle E. Wilson Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Ratify Auditors Mgmt For For With 129,350 Gilead Sciences, Inc. GILD 375558103 5/6/2009 Amend Omnibus Stock Plan Mgmt For For With 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director Eric Schmidt Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director Sergey Brin Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director Larry Page Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director L. John Doerr Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director John L. Hennessy Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director Arthur D. Levinson Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director Ann Mather Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director Paul S. Otellini Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director K. Ram Shriram Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Elect Director Shirley M. Tilghman Mgmt For Withhold Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Ratify Auditors Mgmt For For With 63,890 Google Inc GOOG 38259P508 5/7/2009 Amend Omnibus Stock Plan Mgmt For Against Against 63,890 Google Inc GOOG 38259P508 5/7/2009 Report on Political Contributions ShrHoldr For For With 63,890 Google Inc GOOG 38259P508 5/7/2009 Adopt Policies to Protect Freedom of Access to the ShrHoldr Against Against With Internet 63,890 Google Inc GOOG 38259P508 5/7/2009 Adopt Principles for Health Care Reform ShrHoldr Against Against With 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director Eric Schmidt Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director Sergey Brin Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director Larry Page Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director L. John Doerr Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director John L. Hennessy Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director Arthur D. Levinson Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director Ann Mather Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director Paul S. Otellini Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director K. Ram Shriram Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Elect Director Shirley M. Tilghman Mgmt For Withhold Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Ratify Auditors Mgmt For For With 11,560 Google Inc GOOG 38259P508 5/7/2009 Amend Omnibus Stock Plan Mgmt For Against Against 11,560 Google Inc GOOG 38259P508 5/7/2009 Report on Political Contributions ShrHoldr For For With 11,560 Google Inc GOOG 38259P508 5/7/2009 Adopt Policies to Protect Freedom of Access to the ShrHoldr Against Against With Internet 11,560 Google Inc GOOG 38259P508 5/7/2009 Adopt Principles for Health Care Reform ShrHoldr Against Against With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director Waleed Al Mokarrab Al Muhairi Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director W. Michael Barnes Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director John E. Caldwell Mgmt For Against Against 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director Bruce L. Claflin Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director Frank M. Clegg Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director H. Paulett Eberhart Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director Derrick R. Meyer Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director Robert B. Palmer Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Elect Director Morton L. Topfer Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Ratify Auditors Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Approve Repricing of Options Mgmt For For With 838,710 Advanced Micro Devices, Inc. AMD 7903107 5/7/2009 Amend Omnibus Stock Plan Mgmt For For With 197,430 SunPower Corp. SPWRA 867652307 5/8/2009 Elect Director Uwe-Ernst Bufe Mgmt For For With 197,430 SunPower Corp. SPWRA 867652307 5/8/2009 Elect Director Pat Wood III Mgmt For Withhold Against 197,430 SunPower Corp. SPWRA 867652307 5/8/2009 Ratify Auditors Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Elect Director John P. Daane Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Elect Director Robert J. Finocchio, Jr. Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Elect Director Kevin McGarity Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Elect Director Gregory E. Myers Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Elect Director Krish A. Prabhu Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Elect Director John Shoemaker Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Elect Director Susan Wang Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Amend Omnibus Stock Plan Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Amend Qualified Employee Stock Purchase Plan Mgmt For For With 587,530 Altera Corp. ALTR 21441100 5/12/2009 Ratify Auditors Mgmt For For With 32,678,633 China Everbright International Ltd Y14226107 5/12/2009 Accept Financial Statements and Statutory Reports Mgmt For For With 32,678,633 China Everbright International Ltd Y14226107 5/12/2009 Approve Final Dividend Mgmt For For With 32,678,633 China Everbright International Ltd Y14226107 5/12/2009 Reelect Li Xueming as Director Mgmt For Against Against 32,678,633 China Everbright International Ltd Y14226107 5/12/2009 Reelect Chen Xiaoping as Director Mgmt For For With 32,678,633 China Everbright International Ltd Y14226107 5/12/2009 Reelect Wong Kam Chung, Raymond as Director Mgmt For For With 32,678,633 China Everbright International Ltd Y14226107 5/12/2009 Reelect Zhang Weiyun as Director Mgmt For For With 32,678,633 China Everbright International Ltd Y14226107 5/12/2009 Authorize Board to Fix Remuneration of Directors Mgmt For For With 32,678,633 China Everbright International Y14226107 5/12/2009 Reappoint Auditors and Authorize Board to Fix Their Mgmt For For With Ltd Remuneration 32,678,633 China Everbright International Y14226107 5/12/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against Ltd without Preemptive Rights 32,678,633 China Everbright International Y14226107 5/12/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Ltd Share Capital 32,678,633 China Everbright International Y14226107 5/12/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 4,505,350 ARM Holdings plc 42068106 5/14/2009 Meeting for ADR Holders 4,505,350 ARM Holdings plc 42068106 5/14/2009 Accept Financial Statements and Statutory Reports Mgmt For For With 4,505,350 ARM Holdings plc 42068106 5/14/2009 Approve Final Dividend of 1.32 Pence Per Share Mgmt For For With 4,505,350 ARM Holdings plc 42068106 5/14/2009 Approve Remuneration Report Mgmt For For With 4,505,350 ARM Holdings plc 42068106 5/14/2009 Re-elect Mike Inglis as Director Mgmt For For With 4,505,350 ARM Holdings plc 42068106 5/14/2009 Reappoint PricewaterhouseCoopers LLP as Auditors of Mgmt For For With the Company 4,505,350 ARM Holdings plc 42068106 5/14/2009 Authorise Board to Fix Remuneration of Auditors Mgmt For For With 4,505,350 ARM Holdings plc 42068106 5/14/2009 Authorise Issue of Equity or Equity-Linked Securities Mgmt For For With with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 210,020 and an Additional Amount Pursuant to a Rights Issue of up to GBP 210,020 4,505,350 ARM Holdings plc 42068106 5/14/2009 Subject to the Passing of Resolution 7, Authorise Issue Mgmt For For With of Equity or Equity-Linked Securities without Pre- emptive Rights up to Aggregate Nominal Amount of GBP 33,600 4,505,350 ARM Holdings plc 42068106 5/14/2009 Authorise 126,012,000 Ordinary Shares for Market Mgmt For For With Purchase 4,505,350 ARM Holdings plc 42068106 5/14/2009 Approve That a General Meeting Other Than an Mgmt For For With Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice 4,505,350 ARM Holdings plc 42068106 5/14/2009 Amend Articles of Association Mgmt For For With 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Ordinary Business 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Accept Financial Statements and Statutory Reports Mgmt For For With (Voting) 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Approve Dividends Mgmt For For With 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Reelect Wang Xue Xin as Director Mgmt For For With 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Reelect Liao Xue Dong as Director Mgmt For For With 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Reelect Hui Wing Kuen as Director Mgmt For For With 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Approve Remuneration of Directors Mgmt For For With 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Approve Auditors and Authorize Board to Fix Their Mgmt For For With Remuneration 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Authorize Share Repurchase Program Mgmt For For With 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 507,480 Wasion Group Holdings Ltd. G9463P108 5/15/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Steven Laub Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Tsung-Ching Wu Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Elect Director David Sugishita Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Papken Der Torossian Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Jack L. Saltich Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Charles Carinalli Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Edward Ross Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Approve Repricing of Options Mgmt For For With 2,629,300 Atmel Corporation ATML 49513104 5/20/2009 Ratify Auditors Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Steven Laub Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Tsung-Ching Wu Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Elect Director David Sugishita Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Papken Der Torossian Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Jack L. Saltich Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Charles Carinalli Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Elect Director Edward Ross Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Approve Repricing of Options Mgmt For For With 170,010 Atmel Corporation ATML 49513104 5/20/2009 Ratify Auditors Mgmt For For With 175,730 Monolithic Power Systems, Inc. MPWR 609839105 5/21/2009 Elect Director Karen A. Smith Bogart Mgmt For Withhold Against 175,730 Monolithic Power Systems, Inc. MPWR 609839105 5/21/2009 Elect Director James C. Moyer Mgmt For For With 175,730 Monolithic Power Systems, Inc. MPWR 609839105 5/21/2009 Ratify Auditors Mgmt For For With 661,770 Atheros Communications, Inc ATHR 04743P108 5/21/2009 Elect Director John L. Hennessy Mgmt For For With 661,770 Atheros Communications, Inc ATHR 04743P108 5/21/2009 Elect Director Craig H. Barratt Mgmt For For With 661,770 Atheros Communications, Inc ATHR 04743P108 5/21/2009 Elect Director Christine King Mgmt For For With 100,420 Atheros Communications, Inc ATHR 04743P108 5/21/2009 Elect Director John L. Hennessy Mgmt For For With 100,420 Atheros Communications, Inc ATHR 04743P108 5/21/2009 Elect Director Craig H. Barratt Mgmt For For With 100,420 Atheros Communications, Inc ATHR 04743P108 5/21/2009 Elect Director Christine King Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director James R. Ball Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director John R. Colson Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director J. Michal Conaway Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director Ralph R. Disibio Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director Bernard Fried Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director Louis C. Golm Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director Worthing F. Jackman Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director Bruce Ranck Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director John R. Wilson Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Elect Director Pat Wood, III Mgmt For For With 690,010 Quanta Services, Inc. PWR 74762E102 5/21/2009 Ratify Auditors Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Sherry S. Barrat Mgmt For Withhold Against 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Robert M. Beall, II Mgmt For Withhold Against 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director J. Hyatt Brown Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director James L. Camaren Mgmt For Withhold Against 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director J. Brian Ferguson Mgmt For Withhold Against 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Lewis Hay, III Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Toni Jennings Mgmt For Withhold Against 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Oliver D. Kingsley, Jr. Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Rudy E. Schupp Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Michael H. Thaman Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Hansel E. Tookes, II Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Elect Director Paul R. Tregurtha Mgmt For Withhold Against 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Ratify Auditors Mgmt For For With 298,330 FPL Group, Inc. FPL 302571104 5/22/2009 Amend Omnibus Stock Plan Mgmt For For With 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Accept Financial Statements and Directors' and Mgmt For For With Auditors' Reports 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Approve Final Dividend of HK$0.09 Per Share Mgmt For For With 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Reelect Lee Shing Kan as Executive Director Mgmt For Against Against 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Reelect Li Ching Wai as Non-Executive Director Mgmt For For With 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Reelect Ng Ngan Ho as Non-Executive Director Mgmt For For With 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Reelect Sze Nang Sze as Non-Executive Director Mgmt For For With 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Reelect Li Ching Leung as Non-Executive Director Mgmt For For With 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Authorize Board to Fix Remuneration of Directors Mgmt For For With 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Reappoint Auditors and Authorize Board to Fix Their Mgmt For For With Remuneration 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 7,856,149 XINYI GLASS HOLDINGS LTD G9828G108 5/22/2009 Amend Bylaws Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director H. Jesse Arnelle Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director Armen Der Marderosian Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director Mickey P. Foret Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director Lydia H. Kennard Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director Martin M. Koffel Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director Joseph W. Ralston Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director John D. Roach Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director Douglas W. Stotlar Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director William P. Sullivan Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Elect Director William D. Walsh Mgmt For For With 56,700 URS Corp. URS 903236107 5/22/2009 Ratify Auditors Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director H. Jesse Arnelle Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director Armen Der Marderosian Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director Mickey P. Foret Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director Lydia H. Kennard Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director Martin M. Koffel Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director Joseph W. Ralston Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director John D. Roach Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director Douglas W. Stotlar Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director William P. Sullivan Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Elect Director William D. Walsh Mgmt For For With 198,550 URS Corp. URS 903236107 5/22/2009 Ratify Auditors Mgmt For For With 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Approve 2008 Work Report of the Board of Directors Mgmt For For With of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Approve 2008 Work Report of the Board of Supervisors Mgmt For For With of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Approve 2008 Audited Accounts Mgmt For For With of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Approve 2008 Profit Distribution Plan Mgmt For For With of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Approve 2009 Fixed Assets Investment Budget Mgmt For For With of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Reappoint Ernst & Young and Ernst & Young Hua Ming Mgmt For For With of China Limited as International and Domestic Auditors, Respectively, and Fix the Total Audit Fees for 2009 at RMB 153 million 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Approve the Remuneration Calculations for Directors Mgmt For For With of China Limited and Supervisors for 2008 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Special Business of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Amend Articles of Association Mgmt For For With of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Ordinary Business of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Amend Rules of Procedures for Shareholders' General Mgmt For For With of China Limited Meeting 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Amend Rules of Procedures for the Board of Directors Mgmt For For With of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Amend Rules of Procedures for the Board of Mgmt For For With of China Limited Supervisors 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Shareholder Proposals of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Elect Dong Juan as External Supervisor ShrHoldr For Against of China Limited 37,413,111 Industrial and Commercial Bank ADPV10686 5/25/2009 Elect Meng Yan as External Supervisor ShrHoldr For Against of China Limited 418,960 Vishay Intertechnology, Inc. VSH 928298108 5/26/2009 Elect Director Ziv Shoshani Mgmt For For With 418,960 Vishay Intertechnology, Inc. VSH 928298108 5/26/2009 Elect Director Thomas C. Wertheimer Mgmt For For With 418,960 Vishay Intertechnology, Inc. VSH 928298108 5/26/2009 Elect Director Marc Zandman Mgmt For For With 418,960 Vishay Intertechnology, Inc. VSH 928298108 5/26/2009 Elect Director Ruta Zandman Mgmt For For With 418,960 Vishay Intertechnology, Inc. VSH 928298108 5/26/2009 Ratify Auditors Mgmt For For With 418,960 Vishay Intertechnology, Inc. VSH 928298108 5/26/2009 Other Business Mgmt For Against Against 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Dr. Eli Harari Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Irwin Federman Mgmt For Withhold Against 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Steven J. Gomo Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Eddy W. Hartenstein Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Catherine P. Lego Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Michael E. Marks Mgmt For Withhold Against 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Dr. James D. Meindl Mgmt For Withhold Against 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Ratify Auditors Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Eliminate Cumulative Voting Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Amend Omnibus Stock Plan Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Amend Omnibus Stock Plan Mgmt For For With 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Require a Majority Vote for the Election of Directors ShrHoldr Against For Against 771,330 Sandisk Corp. SNDK 80004C101 5/27/2009 Prepare Sustainability Report ShrHoldr Against For Against 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Dr. Eli Harari Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Irwin Federman Mgmt For Withhold Against 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Steven J. Gomo Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Eddy W. Hartenstein Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Catherine P. Lego Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Michael E. Marks Mgmt For Withhold Against 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Elect Director Dr. James D. Meindl Mgmt For Withhold Against 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Ratify Auditors Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Eliminate Cumulative Voting Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Amend Omnibus Stock Plan Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Amend Omnibus Stock Plan Mgmt For For With 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Require a Majority Vote for the Election of Directors ShrHoldr Against For Against 521,150 Sandisk Corp. SNDK 80004C101 5/27/2009 Prepare Sustainability Report ShrHoldr Against For Against 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Jeffrey P. Bezos Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Tom A. Alberg Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director John Seely Brown Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director L. John Doerr Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director William B. Gordon Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Alain Monie Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Thomas O. Ryder Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Patricia Q. Stonesifer Mgmt For For With 94,270 Amazon.com, Inc. AMZN 23135106 5/28/2009 Ratify Auditors Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Jeffrey P. Bezos Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Tom A. Alberg Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director John Seely Brown Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director L. John Doerr Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director William B. Gordon Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Alain Monie Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Thomas O. Ryder Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Elect Director Patricia Q. Stonesifer Mgmt For For With 26,070 Amazon.com, Inc. AMZN 23135106 5/28/2009 Ratify Auditors Mgmt For For With 406,161 Taleo Corporation TLEO 87424N104 5/28/2009 Elect Director Gary Bloom Mgmt For For With 406,161 Taleo Corporation TLEO 87424N104 5/28/2009 Elect Director Greg Santora Mgmt For For With 406,161 Taleo Corporation TLEO 87424N104 5/28/2009 Approve Omnibus Stock Plan Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Accept Consolidated Financial Statements and Mgmt For For With Statutory Reports 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Approve Final Dividend and Special Dividend Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Reelect Yi Xiqun as Director Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Reelect Zhang Honghai as Director Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Reelect Li Fucheng as Director Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Reelect Liu Kai as Director Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Reelect Guo Pujin as Director Mgmt For Against Against 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Reelect Fu Tingmei as Director Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Authorize Board to Fix Remuneration of Directors Mgmt For For With 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Reappoint Ernst and Young as Auditors and Authorize Mgmt For For With Board to Fix Their Remuneration 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 1,471,568 Beijing Enterprises Holdings Y07702122 6/3/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Accept Financial Statements and Statutory Reports Mgmt For For With 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Approve Final Dividend Mgmt For For With 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Reelect Li Wenyue as Director Mgmt For For With 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Reelect Cheng Mo Chi, Moses as Director Mgmt For For With 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Reelect Zhai Zhiming as Director Mgmt For Against Against 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Reelect Sun Yingming as Director Mgmt For For With 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Authorize Board to Fix Remuneration of Directors Mgmt For For With 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Reappoint Auditors and Authorize Board to Fix Their Mgmt For For With Remuneration 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 12,304,401 Guangdong Investment Ltd. Y2929L100 6/3/2009 Amend Articles of Association Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Jeffery H. Boyd Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Ralph M. Bahna Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Howard W. Barker, Jr. Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Jan L. Docter Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Jeffrey E. Epstein Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director James M. Guyette Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Nancy B. Peretsman Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Craig W. Rydin Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Ratify Auditors Mgmt For For With 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Approve Right to Call Special Meetings Mgmt For Against Against 52,550 Priceline.com Inc. PCLN 741503403 6/3/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Against For Against 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Jeffery H. Boyd Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Ralph M. Bahna Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Howard W. Barker, Jr. Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Jan L. Docter Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Jeffrey E. Epstein Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director James M. Guyette Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Nancy B. Peretsman Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Elect Director Craig W. Rydin Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Ratify Auditors Mgmt For For With 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Approve Right to Call Special Meetings Mgmt For Against Against 334,545 Priceline.com Inc. PCLN 741503403 6/3/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Against For Against 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Michael J. Ahearn Mgmt For For With 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Craig Kennedy Mgmt For For With 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director James F. Nolan Mgmt For For With 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director J. Thomas Presby Mgmt For For With 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Paul H. Stebbins Mgmt For Withhold Against 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Michael Sweeney Mgmt For Withhold Against 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Jose H. Villarreal Mgmt For Withhold Against 91,300 FIRST SOLAR INC FSLR 336433107 6/4/2009 Ratify Auditors Mgmt For For With 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Michael J. Ahearn Mgmt For For With 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Craig Kennedy Mgmt For For With 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director James F. Nolan Mgmt For For With 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director J. Thomas Presby Mgmt For For With 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Paul H. Stebbins Mgmt For Withhold Against 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Michael Sweeney Mgmt For Withhold Against 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Elect Director Jose H. Villarreal Mgmt For Withhold Against 46,541 FIRST SOLAR INC FSLR 336433107 6/4/2009 Ratify Auditors Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Aida M. Alvarez Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director James W. Breyer Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director M. Michele Burns Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director James I. Cash, Jr. Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Roger C. Corbett Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Douglas N. Daft Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Michael T. Duke Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Gregory B. Penner Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Allen I. Questrom Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director H. Lee Scott, Jr. Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Arne M. Sorenson Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Jim C. Walton Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director S. Robson Walton Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Christopher J. Williams Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Elect Director Linda S. Wolf Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Ratify Auditors Mgmt For For With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Amend EEO Policy to Prohibit Discrimination based on ShrHoldr Against For Against Sexual Orientation and Gender Identity 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Pay For Superior Performance ShrHoldr Against Against With 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Advisory Vote to Ratify Named Executive Officers' ShrHoldr Against For Against Compensation 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Report on Political Contributions ShrHoldr Against For Against 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr Against For Against 83,300 Wal-Mart Stores, Inc. WMT 931142103 6/5/2009 Stock Retention/Holding Period ShrHoldr Against Against With 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Accept Financial Statements and Statutory Reports Mgmt For For With 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Reelect Ip Tak Chuen, Edmond as Director Mgmt For For With 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Reelect Fu Shula as Director Mgmt For Against Against 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Reelect Ji Guirong as Director Mgmt For For With 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Reelect Li Zhaoxi as Director Mgmt For For With 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Authorize the Board to Fix Remuneration of Directors Mgmt For For With 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Reappoint Auditors and Authorize the Board to Fix Mgmt For For With Their Remuneration 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 87,367,667 Catic International Holdings Ltd G1966U106 6/5/2009 Change Company Name to AVIC International Holding Mgmt For For With (HK) Ltd. and Adopt Secondary Chinese Name 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Accept Financial Statements and Statutory Reports Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Approve Final Dividend of HK$0.36 Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Reelect Teng Yi Long as Director Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Reelect Cai Yu Tian as Director Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Reelect Lu Ming Fang as Director Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Reelect Ding Zhong De as Director Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Reelect Zhou Jun as Director Mgmt For Against Against 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Reelect Leung Pak To, Francis as Director Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Authorize Board to Fix the Remuneration of Directors Mgmt For For With 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Reappoint Deloitte Touche Tohmatsu as Auditors and Mgmt For For With Authorize the Board to Fix Their Remuneration 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Share Capital 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights 1,380,138 Shanghai Industrial Holdings Ltd Y7683K107 6/5/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against 15,060 MasterCard Incorporated MA 57636Q104 6/9/2009 Elect Director Richard Haythornthwaite Mgmt For For With 15,060 MasterCard Incorporated MA 57636Q104 6/9/2009 Elect Director David R. Carlucci Mgmt For For With 15,060 MasterCard Incorporated MA 57636Q104 6/9/2009 Elect Director Robert W. Selander Mgmt For For With 15,060 MasterCard Incorporated MA 57636Q104 6/9/2009 Amend Certificate of Incorporation to Increase Size of Mgmt For For With Board and Amend Director Qualifications 15,060 MasterCard Incorporated MA 57636Q104 6/9/2009 Ratify Auditors Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Approve Allocation of Income, with a Final Dividend of Mgmt For For With JPY 15 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Amend Articles To Reflect Digitalization of Share Mgmt For For With Certificates - Clarify Terms of Alternate Statutory Auditors 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Elect Director Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Appoint Alternate Statutory Auditor Mgmt For For With 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Approve Retirement Bonus and Special Payments in Mgmt For Against Against Connection with Abolition of Retirement Bonus System 1,100,452 Capcom Co. Ltd. 9697J05187109 6/17/2009 Approve Adjustment to Aggregate Compensation Mgmt For For With Ceiling for Directors 295,820 Dollar Tree Inc. DLTR 256746108 6/18/2009 Elect Director Arnold S. Barron Mgmt For Withhold Against 295,820 Dollar Tree Inc. DLTR 256746108 6/18/2009 Elect Director J. Douglas Perry Mgmt For Withhold Against 295,820 Dollar Tree Inc. DLTR 256746108 6/18/2009 Elect Director Thomas A. Saunders III Mgmt For Withhold Against 295,820 Dollar Tree Inc. DLTR 256746108 6/18/2009 Elect Director Carl P. Zeithaml Mgmt For Withhold Against 295,820 Dollar Tree Inc. DLTR 256746108 6/18/2009 Declassify the Board of Directors ShrHoldr Against For Against 1,135,405 First Tractor Company Y25714109 6/19/2009 Ordinary Business 1,135,405 First Tractor Company Y25714109 6/19/2009 Accept Report of the Board of Directors Mgmt For For With 1,135,405 First Tractor Company Y25714109 6/19/2009 Accept Report of the Supervisory Committee Mgmt For For With 1,135,405 First Tractor Company Y25714109 6/19/2009 Accept Financial Statements Mgmt For For With 1,135,405 First Tractor Company Y25714109 6/19/2009 Approve Dividend Mgmt For For With First Tractor Company Y25714109 6/19/2009 Reappoint Ernst & Young as Auditors and Authorize Mgmt For For With Board to Fix Their Remuneration First Tractor Company Y25714109 6/19/2009 Elect Liu Dagong as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Dong Jianhong as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Qu Da Wei as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Li Xibin as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Zhao Yanshui as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Yan Linjiao as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Liu Yongle as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Shao Haichen as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Chan Sau Shan, Gary as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Chen Zhi as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Luo Xiwen as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Hang Xianguo as Director Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Zheng Luyu as Supervisor Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Yi Liwen as Supervisor Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Wang Yong as Supervisor Mgmt For For With First Tractor Company Y25714109 6/19/2009 Elect Huang Ping as Supervisor Mgmt For For With First Tractor Company Y25714109 6/19/2009 Approve Remuneration Proposal for Directors and Mgmt For For With Supervisors First Tractor Company Y25714109 6/19/2009 Special Business First Tractor Company Y25714109 6/19/2009 Authorize Board to Determine Any Investment Plan or Mgmt For For With Proposal in Respect of Other Limited Companies, Joint Stock Limited Companies or Other Economic Entities or Projects First Tractor Company Y25714109 6/19/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against without Preemptive Rights First Tractor Company Y25714109 6/19/2009 Approve Interim Dividend for the Half Year Ended June Mgmt For For With 30, 2009 First Tractor Company Y25714109 6/19/2009 Allow Electronic Distribution of Company Mgmt For For With Communications First Tractor Company Y25714109 6/19/2009 Authorize Repurchase of Up to 10 Percent of Issued H Mgmt For For With Share Capital First Tractor Company Y25714109 6/19/2009 Class Meeting for H Shareholders First Tractor Company Y25714109 6/19/2009 Special Business First Tractor Company Y25714109 6/19/2009 Authorize Repurchase of Up to 10 Percent of Issued H Mgmt For For With Share Capital China High Speed Transmission G2112D105 6/19/2009 Accept Consolidated Financial Statements and Mgmt For For With Equipment Group Co Ltd Statutory Reports China High Speed Transmission G2112D105 6/19/2009 Approve Final Dividend Mgmt For For With Equipment Group Co Ltd China High Speed Transmission G2112D105 6/19/2009 Reelect Li Shengqiang as Executive Director Mgmt For For With Equipment Group Co Ltd China High Speed Transmission G2112D105 6/19/2009 Reelect Liu Jianguo as Executive Director Mgmt For Against Against Equipment Group Co Ltd China High Speed Transmission G2112D105 6/19/2009 Reelect Liao Enrong as Executive Director Mgmt For For With Equipment Group Co Ltd China High Speed Transmission G2112D105 6/19/2009 Reelect Jiang Xihe as Independent Non-Executive Mgmt For For With Equipment Group Co Ltd Director China High Speed Transmission G2112D105 6/19/2009 Authorize Board to Fix Remuneration of Directors Mgmt For Against Against Equipment Group Co Ltd China High Speed Transmission G2112D105 6/19/2009 Reappoint Deloitte Touche Tohmatsu as Auditors and Mgmt For For With Equipment Group Co Ltd Authorize Board to Fix Their Remuneration China High Speed Transmission G2112D105 6/19/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against Equipment Group Co Ltd without Preemptive Rights China High Speed Transmission G2112D105 6/19/2009 Authorize Repurchase of Up to 10 Percent of Issued Mgmt For For With Equipment Group Co Ltd Share Capital China High Speed Transmission G2112D105 6/19/2009 Authorize Reissuance of Repurchased Shares Mgmt For Against Against Equipment Group Co Ltd 135,203 Nidec Corp. 6594J52968104 6/23/2009 Amend Articles To Reflect Digitalization of Share Mgmt For For With Certificates 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Elect Director Mgmt For For With 135,203 Nidec Corp. 6594J52968104 6/23/2009 Appoint Statutory Auditor Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director Ronald James Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director Elliot S. Kaplan Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director Sanjay Khosla Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director George L. Mikan III Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director Matthew H. Paull Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director Richard M. Schulze Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director Hatim A. Tyabji Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Elect Director Gerard R. Vittecoq Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Ratify Auditors Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Amend Omnibus Stock Plan Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Reduce Supermajority Vote Requirement Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Reduce Supermajority Vote Requirement Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Reduce Supermajority Vote Requirement Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Reduce Supermajority Vote Requirement Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Reduce Supermajority Vote Requirement Mgmt For For With 186,910 Best Buy Co., Inc. BBY 86516101 6/24/2009 Reduce Supermajority Vote Requirement Mgmt For For With 3,685,742 China National Building Material Y15045100 6/26/2009 Accept Report of Board of Directors Mgmt For For With Co Ltd 3,685,742 China National Building Material Y15045100 6/26/2009 Accept Report of Supervisory Committee Mgmt For For With Co Ltd 3,685,742 China National Building Material Y15045100 6/26/2009 Accept Financial Statements and Statutory Reports Mgmt For For With Co Ltd 3,685,742 China National Building Material Y15045100 6/26/2009 Approve Proposed Profit Distribution Plan and Final Mgmt For For With Co Ltd Dividend Distribution Plan 3,685,742 China National Building Material Y15045100 6/26/2009 Authorize Board to Deal with All Matters in Relation to Mgmt For For With Co Ltd the Company's Distribution of Interim Dividend 3,685,742 China National Building Material Y15045100 6/26/2009 Reappoint Vocation International Certified Public Mgmt For For With Co Ltd Accountants Co., Ltd. and UHY Vocation HK CPA Limited as the PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 3,685,742 China National Building Material Y15045100 6/26/2009 Approve Issuance of Equity or Equity-Linked Securities Mgmt For Against Against Co Ltd without Preemptive Rights 3,685,742 China National Building Material Y15045100 6/26/2009 Amend Articles of Association Mgmt For For With Co Ltd SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant Advantage Advisers Xanthus Fund, LLC By (Signature and Title)* /s/ Bryan McKigney Bryan McKigney, Principal Executive Officer (Principal Executive Officer) Date August 26, 2009 *Print the name and title of each signing officer under his or her signature.
